DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Amendments
2.	 The Applicant has amended the independent Claim 51 by incorporating of Claim 73.  Claim 73 was previously indicated as Allowable Subject Matter. Thus, the 103 rejections towards Claim 51 and its dependent claims is withdrawn. 
 	The Applicant has amended the independent Claim 61 by incorporating of Claim 78.  Claim 78 was previously indicated as Allowable Subject Matter. Thus, the 103 rejections towards Claim 61 and its dependent claims is withdrawn.  

Reasons for Allowance
3.	Claims 51, 54-55, 57-58, 61, 64-65, 67-68, 71-72, 74-77 and 79-80 are allowed.
The prior art(s) taken alone or in combination fail(s) to teach the following element(s) in combination with the other recited elements in the claim(s). 
 	“wherein the determining an urgency level of the textual-based communication further comprises determining an urgency level associated with the second user, 
 	the method further comprising: 
 	in response to determining that the urgency level of the textual based communication exceeds a threshold assigned by the first user, transmitting a request to generate an audible signal unique to the second user, the audible signal identifying the second user to the first user, 
 	wherein the audible signal is sounded before the textual-based communication is presented in the audible form.” as recited in claim 51. 
 	“wherein the control circuitry, when determining an urgency level of the textual- based communication, is further configured to: 
 		determine an urgency level associated with the second user, and 
 		in response to determining that the urgency level of the textual based communication exceeds a threshold assigned by the first user, transmit a request to generate an audible signal unique to the second user, the audible signal identifying the second user to the first user, 
 		wherein the audible signal is sounded before the textual-based communication is presented in the audible form.” as recited in claim 61. 
	The closest prior arts found as following. 
a. 	Huh et al. (US 2009/0228278 A1.) In this reference, Huh et al. disclose a method and/or system for converting the received text message into voice signal, reducing the volume level of the music and outputting the voice signal (Huh et al. [0037] FIG. 1 is a front view schematically illustrating a communication device 100 and a wireless head set 200 according to an exemplary embodiment of the present application, [0082] when message information is received in a state in which the user listens to music through the head set, using a music play function supportable by the communication device, the communication device should inform the head set of the reception of the message information, Fig. 6A S610 Receive text message, S620 Transform received text message into voice signal, S630 Playing music? Yes., [0083] For example, where the user listens to music at a high volume level, there may be an occasion that the user cannot clearly hear the message information transformed into a voice signal. To this end, it may be possible to automatically reduce the volume level of the music when the voice signal is received (FIG. 6A). In accordance with a certain use example, the music, to which the user is listening, and the transformed message may be transmitted through different channels, respectively (FIG. 6B), [0086] When it is determined at step S630 that the head set 200 is playing music, the controller 110 generates the control signal 110a to reduce the playing volume of the currently-played music (S640). The controller 110 also transmits the transformed message to the head set 200 (S650). The transmission of the control signal 110a to the head set 200 is achieved via the Bluetooth module 170. The controller 250 of the head set 200 adjusts the volume level of the speaker unit 230 in accordance with the control signal 110a.) However, Huh et al. does not teach and/or suggest transmitting a request to generate an audible signal unique to the second user in response to determining that the urgency level of the textual based communication exceeds a threshold assigned by the first user, the audible signal identifying the second user to the first user, and sound the unique audible signal before the textual-based communication is presented in the audible form. Thus, Huh et al. fail to teach and/or suggest the allowable subject matter noted above. 
 	wherein the audible signal is sounded before the textual-based communication is presented in the audible form.” as recited in claim 51. 
b.	Schroeter (US 2009/0259472 A1.) Schroeter discloses a method and/or system to converting a text message into a voice message and outputting the voice message based on a dynamic or statistic threshold of an importance level of the text message (Schroeter [0030] the method includes converting information related to the notification to speech (204). In one aspect, information related to the notification is one or more of a telephone number, an area code, a geographic origin of the request, caller ID, a voice message, address book information, a text message, an email, a subject line, an importance level, a photograph, a video clip, metadata, an IP address, or a domain name... Information related to the notification is drawn from multiple sources and combined to a speech notification. Information from caller ID or an address book is used to glean a name, information from the email itself is used to discover the topic of the message or an urgency level, and information from metadata is used to tag a notification into a class or category, [0032] In another aspect of outputting the information as speech, the information is only outputting to the user if the notification is assigned an importance level of the notification is above a dynamic or static threshold, [0042] As a Short Message Service (SMS) text message is received, the system notifies the user through the headset by converting the SMS text message to speech and introducing the SMS text message to the user, saying “John messaged “where are you?” 340.) However, Schroeter does not teach and/or suggest transmitting a request to generate an audible signal unique to the second user in response to determining that the urgency level of the textual based communication exceeds a threshold assigned by the first user, the audible signal identifying the second user to the first user, and sound the unique audible signal before the textual-based communication is presented in the audible form. Thus, Schroeter fail to teach and/or suggest the allowable subject matter noted above. 
c.	Jonsson (US 2011/0131207 A1.) Jonsson disclose a method and/or system for determining the urgency level of the text message based on the keyword included in the text message (Jonsson [0074] Keyword extractor 530 may extract keywords or key phrases from the filtered text messages, [0075] Keyword ranker 540 may rank the extracted keywords based on one or more criteria, [0099] keywords or key phrases may be ranked based on a user’s preferences. A user may indicate one or more interests in a user profile associated with the user, and keyword extractor 530 may tag keywords or key phrases with a topic. For example, a particular user may be interested in sports, and keywords or key phrases that are tagged with a sport topic may be ranked higher when being provided to the particular user.) However, Jonsson does not teach and/or suggest transmitting a request to generate an audible signal unique to the second user in response to determining that the urgency level of the textual based communication exceeds a threshold assigned by the first user, the audible signal identifying the second user to the first user, and sound the unique audible signal before the textual-based communication is presented in the audible form. Thus, Jonsson fail to teach and/or suggest the allowable subject matter noted above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUYKHANH LE whose telephone number is (571)272-6429. The examiner can normally be reached Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew C. Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THUYKHANH LE/Primary Examiner, Art Unit 2655